Citation Nr: 0609938	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  95-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for Churg-Strauss syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty in the 
Navy from June 24, 1985, to September 30, 1989, with prior 
active duty for training (ACDUTRA) from June 6, 1977, to July 
7, 1977 (The veteran appears to be alleging that he had 
additional periods of ACDUTRA.  The service department was 
asked to verify any such periods, and has responded that 
there is no record that the veteran had any additional 
periods of ACDUTRA.)  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 1994 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Newark, New Jersey.  A Travel Board 
hearing was held on February 4, 1997, before the undersigned.  
In April 1997 and January 2000 the Board remanded the case to 
the RO for further development.


FINDINGS OF FACT

1.  Churg-Strauss syndrome was not noted on service entrance 
examination.

2.  Clear and unmistakable evidence establishes that the 
veteran's Churg-Strauss syndrome pre-existed service.  

3.  Clear and unmistakable evidence establishes that the 
veteran's Churg-Strauss syndrome did not increase in severity 
beyond its natural progression during service.  


CONCLUSION OF LAW

Service connection for Churg-Strauss syndrome is not 
warranted.  38 U.S.C.A. §§ 101(24), 1131, 1132, 1153, 5107 
(West 2002 & Supp. 2005 ); 38 C.F.R. §§  3.303, 3.304, 3.306 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice by a March 2005 letter, 
which specifically asked him to provide any evidence in his 
possession pertaining to the claim.  Although he was not 
provided notice regarding criteria for rating the disability 
at issue and effective dates of awards (See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar.3, 
2006) such notice would only be relevant if the benefits 
sought were being granted.  He was given ample time to 
respond after adequate notice was given.    
Regarding the duty to assist, the RO has obtained pertinent 
medical evidence identified by the veteran.  Pursuant to the 
Board's January 2000 remand the RO also asked the veteran to 
identify any additional evidence to be obtained and attempted 
to schedule the veteran for a VA examination.  The RO sent 
correspondence to the veteran's last known address at the 
time of the January 2000 remand, as well at to additional 
addresses found by obtaining locator profile reports but 
received no response of any kind from the veteran.  
Furthermore, the veteran has not appeared for scheduled VA 
examinations.  The duty to assist the veteran in the 
development of facts pertinent to his claim (and here also to 
schedule him for an examination) is not a "one-way street" 
(See Wood v. Derwinski, 1 Vet. App. 190 (1991)) and VA is not 
required "to turn up heaven and earth" to find a correct 
address for a veteran.  (See Hyson v. Brown, 5 Vet. App. 262 
(1993).  Given that the veteran has been unresponsive and has 
not updated VA concerning his whereabouts, VA's duty to 
assist him in the development of facts pertinent to his claim 
is met.  He is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claim at this time.  
Mayfield v. Nicholson, 19 Vet. App. 103(2005).

II.  Factual Background

The veteran's service medical records reveal treatment for 
Churg Strauss syndrome.  In May 1985 it was noted that he had 
been examined and was physically and mentally qualified for 
transfer.  In late August 1985 he was seen in the emergency 
room for fever, "rigors" and malaise.  He was given a 
diagnosis of viral syndrome.  In a separate September 1985 
medical visit he reported that he had had these symptoms 
intermittently since February of 1985.  In April 1986 he was 
again seen in the emergency room with similar symptoms.  In 
July 1986 he was hospitalized for 6 days due to symptoms of 
fever to 104, fatigue, myalgias, low back pain and diarrhea.  
The diagnosis was febrile illness of unknown etiology.   The 
veteran again related a history dating back to February 1985 
with episodes occurring in May 1985, September 1985 and April 
1986.  In January 1987 the veteran was noted to have suffered 
from similar symptoms for 2 days.  In April 1987 he was noted 
to have a recurring febrile illness that recurred 3 or 4 
times a year.  In May 1987 it was noted that the veteran had 
been hospitalized for 1 month at Bryn Mawr Hospital for the 
same symptom set and was being transferred to Bethesda Naval 
Hospital.  In a July 1987 Medical Board report from Bethesda 
Naval Hospital it was noted that the veteran's symptoms of 
fever, night sweats and rigors began in May 1985.  The 
symptoms resolved but recurred 6 weeks later, with recurrent 
diarrhea.  Over the ensuing months he had several episodes, 
each separated by months, of fevers, chills, rigors malaise, 
myalgias and night sweats.   His latest episode had begun in 
April 1987 and he had suffered 2 weeks of persistent symptoms 
prior to admission to Bryn Mawr.  At that time he had noted a 
25 pound weight loss.  On transfer to Bethesda he complained 
of persistent daily temperatures to 101 with night sweats and 
malaise and noted a gradual weight loss of approximately 15 
pounds over the last several weeks.  He also had had a 
macular nonpruritic rash of the upper extremities over the 
last 5 days and dyesthesias, hyperesthesias and paraesthesia 
over his feet bilaterally.  Early in his hospitalization he 
had developed subcutaneous nodules of the left forearm and 
right in-step.  The Medical Board produced a diagnosis of 
atypical vasculitis, possibly of the Chung Strauss type.  The 
Board indicated that the veteran was incapable of performing 
full duty and recommended that he be returned to 12 months of 
limited duty near a major medical center with an attending 
rheumatologist.  In September 1987 it was noted that the 
veteran had been doing well in recent days, exercising twice 
weekly on a stationary bike without fever, myalgias or 
arthralgias.  In November 1987 the veteran reported that he 
was fatigued 1 to 2 days a week with intermittent normal 
days.  He had no myalgias, arthralgias, skin lesions, 
nodules, eye problems or dyspnea, and his Churg Strauss 
syndrome was found to be clinically stable.  On his annual 
March 1988 flight physical it was noted that the veteran had 
a history of Churg Strauss vasculitis and that he was not 
qualified for duty as a flight surgeon.  An April 1988 
progress note indicated that the veteran looked well and 
there had been no change in his condition.  In June 1988 it 
was noted that the veteran's disease was quiescent.  A July 
1988 rheumatology clinic report noted that tapering of the 
veteran's steroid therapy had gone well with only two flare-
ups requiring transient higher dosing.  The most recent 
flare-up had occurred in January 1988.  The veteran did have 
intermittent fleeting paresthesias affecting both hands and 
feet but they were decreasing in frequency.  The diagnostic 
impression was Churg Strauss Syndrome in remission.  A 
subsequent October 1988 rheumatology clinic report produced 
the same diagnosis, noting that the veteran still had some 
dyspnea with exertion and secondary dyesthesias/arthralgias.  
A December rheumatology clinic report noted that the 
veteran's Churg Strauss syndrome was doing well.  He had been 
asymptomatic except for 6 or more episodes of angroedema 
manifested by pruritus and edema of lips and hands.  A March 
1989 rheumatology clinic report showed that the Churg-Strauss 
syndrome was generally doing well and was still in remission. 
The veteran had had several more episodes of perioral 
tingling and hand edema but no tongue swelling or respiratory 
symptoms.   A September 1989 progress note indicated that the 
veteran was separating from the Navy in 13 days and was 
currently on no medication.  Since last seen he had 
complaints of increased dysesthesias and some increased chest 
tightness.  He had no rashes, fever, myalgias, arthralgias or 
changes in urinary function and no major changes in weight.  
In the last 2 months there had been no episodes of pruritus 
and facial edema.  He was able to play racquetball 2 times 
per week.  The diagnostic impression was Churg Strauss 
Syndrome, stable with mild increased symptoms of the hand and 
lung.   

An April 1987 discharge summary from Bryn Mawr Hospital did 
not show a definitive diagnosis.  It was noted that the 
veteran suffered from symptoms of fever as high as 105 and 
marked shortness of breath.  

A February 1993 private chest X-ray showed that the veteran's 
lungs were clear.  The heart, pulmonary vessels, mediastinum 
and bony thorax were all within normal limits.  

A February 1993 consultation report from Dr. P showed a 
diagnostic impression of possible recurrent Churg-Strauss 
vasculitis.  Dr. P noted that he had last seen the veteran in 
1990 at which time he was feeling well and in remission from 
Churg-Strauss vasculitis.  As of February 1993 the veteran 
had had six months of symptoms that were similar to his 
problems in service.  He was sleeping 13 to 14 hours each 
night with increased fatigue during the day.  He had brief 
episodes of visual symptoms lasting around 30 seconds, with 
distortion of vision and some flashing lights.  There had 
been a few spontaneous eccymoses and easy bruisability.  He 
had intermittent paresthesias of the wrists and hands and 
also of the ankles and feet.  Occasionally he had anterior 
chest pain lasting 10 to 15 minutes unrelated to exertion.  
There was occasional dyspnea and intermittent watery 
diarrhea.     

A June 1993 rheumatology consultation produced a diagnostic 
impression of Churg-Strauss vasculitis by history, stable at 
present.  The veteran reported feeling generally well but 
with episodic fatigue that resulted in missing 1 to 2 days of 
work per quarter.  He experienced occasional dyesthesias and 
myalgias and occasional abnormal visual sensation of moving, 
distorted light.  

A report of an April 1994 follow-up visit with Dr. P showed 
that the veteran had several brief recurrences of mild fever, 
fatigue, and myalgia, lasting only a few days, with 
spontaneous resolution.  Three weeks prior to the visit he 
had an upper respiratory infection and 6 days prior he had a 
fever up to 103 with night sweats and chills.  He also had 
some arthralgia, intermittent dyesthesias in the hands and 
feet and mild dyspnea.  There was also some mild intermittent 
left upper quadrant pain.  The diagnostic impression was a 
likely flare-up of the underlying vasculitis.    

In a May 1994 letter to Dr. P, the veteran reported that he 
felt pretty good physically but was disturbed by the 
continuation of night sweats (about 1 to 2 times per week) 
and occasional rigors.  He continued to get occasional 
episodes of fatigue and decreased energy (as had been 
persistent throughout the past) but these had decreased in 
frequency in March.     

On June 1994 VA examination, the diagnoses were Churg-Strauss 
Syndrome and minimal obstructive lung impairment due to 
Churg-Strauss Syndrome.  The veteran complained of recurrent 
episodes of fevers, rigors, night sweats, dysesthesia and 
fatigue.  He was getting some relief from Prednisone but 
still had intermittent fever, arthralgia, malaise, decreased 
ability to concentrate and overall body aches in between 
steroid doses.  He indicated that in previous episodes 
steroids had caused remission of symptoms in 72 hours.   

In a July 1994 letter to the Naval Physical Evaluation Board 
(PEB), the veteran requested a reconsideration of the PEB's 
finding that his Churg-Strauss vasculitis was in remission.  
He asserted that a more accurate description was that the 
vasculitis was remittent because he had periods of abatement 
of all symptoms as well as periods of exacerbation.  He 
continued to have periodic episodes of mild to severe 
exacerbations of the disease.  Mild episodes consisted of 
periods of flushing, weakness, loss of energy, malaise, 
decreased ability to concentrate visual field "scotoma 
like" phenomena and fatigue that lasted from 3 to 10 days at 
a time and usually responded to aspirin treatment and 
excessive rest.  These episodes occurred 4 to 6 times 
annually.  Despite these symptoms the veteran continued to 
work in his position as the Medical Director of an 
occupational medical department for a large pharmaceutical 
company.  He remained functional (albeit not at his usual 
capacity) during these episodes; however, his condition 
seemed to be evident to even his non-clinical staff who would 
frequently inquire as to his condition during these episodes.  
He had also had several major exacerbations of his disease 
complete with fevers to 103, rigors, night sweats, and 
dyspnea similar to his episode in 1987.  His episode in 
February 1993 responded to a 12 week course of steroids.  A 
more recent March/April 1994 episode seemed to be resolving 
spontaneously without steroids.  However, he noted that he 
was bedridden for 7 days of lost work, had lost over 15 
pounds in the prior three months and still had occasional 
night sweats and rigors.  Dr. P indicated that if these 
symptoms persisted a steroid taper might be instituted to 
bring the disease back into a remittent stage.  The part of 
his medical condition that was most disturbing to him was 
that after relatively minor difficulties from 1989 to 1992, 
the disease appeared to be on a crescendo course.  Contrary 
to the PEB's finding, the veteran felt that the disease was 
becoming much more active after a relatively quiescent 
period.

After an August 1994 hearing, the PEB found that although the 
veteran was experiencing a flare of his condition requiring 
treatment with prednisone, it was only the third major flare 
of the disease over the past seven years and the symptoms 
were controllable sufficiently that they did not preclude his 
continued performance of duties as the full-time director of 
an occupational medicine clinic. He had missed only 1 to 2 
days of work per quarter, there had been no hospitalizations 
since April 1987 and there was no demonstrable permanent end 
organ damage.  The PEB determined that these findings were 
consistent with a 10 percent disability rating.  

In a subsequent October 1994 letter, the veteran reiterated 
that his vasculitis was not in remission.  On the contrary, 
the disease was currently causing the most severe symptoms 
since his discharge from the hospital in 1987 despite the 
prolonged use of high dose steroids.  This was in distinct 
contrast to the course of the disease in 1989 when his 
symptoms were completely relieved by Prednisone treatment.     

In his September 1995 Form 9 the veteran indicated that the 
RO had mischarecterized his military service as he had had an 
Armed Forces Health Professions Scholarship from 1983 through 
1985.  He asserted that service records would reveal that he 
was on ACDUTRA at Bethesda Naval Hospital, assigned to the 
Dermatology Department from April through May 1985.  He also 
asserted that his first episode of his vasculitis occurred in 
April 1987 rather than in May of 1985 as his sickness in May 
1985 was accompanied by a markedly elevated ANA titer but 
that during all of his evaluations for Churg-Strauss no ANA 
titer elevations were found.  Since transient elevated ANA 
titer elevation was most consistent with a "viral 
syndrome", most likely the May 1985 episode was not 
connected with Churg-Strauss vasculitis.  However, he noted 
that even if the May 1985 episode was related to his Churg-
Strauss syndrome it should still be service connected because 
the episode occurred during a period of ACDUTRA.  

At his February 1997 Board hearing the veteran reiterated 
that he was on ACDUTRA from April to May 1985.  He testified 
that he started taking Prednisone in July 1987 and was fine 
when he was able to be tapered off the Prednisone for the 
first time towards the end of 1988.  At discharge from 
service he continued to have diminished energy level and no 
longer had the stamina and endurance he had before the 
disease.  He could no longer function on 4 or 5 hours of 
sleep and often found it a struggle to make it through an 8 
hour work day.  

In July 1997 the Service Department certified that the 
veteran had only one period of ACDUTRA, from June to July 
1977.  There were no additional ACDUTRA dates on file.    

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service (to include ACDUTRA).  38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304.  

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. §  3.306.  It is the Secretary's burden to rebut 
the presumption of in-service aggravation by clear and 
unmistakable evidence.  See Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also 
VAOPGCPREC 3-2003.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran is entitled to a presumption of soundness on 
service entry as to Churg Strauss Syndrome (as such was not 
noted on entry).  However, the service medical records and 
July 1987 Medical Board report establish a clear pattern of 
symptoms that began in February or May 1985 and was later 
diagnosed as Churg-Strauss syndrome.  In the absence of a 
medical finding to the contrary, this extensive documentation 
of the continuity and progression of symptoms constitutes 
clear and unmistakable evidence that the Churg-Strauss 
syndrome existed at least as early as in May 1985.  Notably, 
part of the development ordered by the Board in its January 
2000 remand was for the RO to arrange for a medical 
examination for the veteran, for medical opinion as to 
whether the Churg-Strauss syndrome pre-existed service and 
was aggravated by service.  However, given that the veteran 
failed to appear for the examination or to otherwise 
communicate with the RO, the Board must decide this case on 
the evidence of record (without the benefit of a medical 
advisory opinion by a specialist who has examined the 
veteran).   Since Service Department certification shows that 
the veteran was not on ACDUTRA in May 1985 (as alleged), the 
record establishes that his active duty did not begin until 
late June 1985; and the evidence of record is clear and 
unmistakable that the veteran's Chung-Strauss syndrome pre-
existed service.  

As it is established that Churg-Strauss Syndrome preexisted 
service, what remains to be resolved is whether the Churg-
Strauss syndrome was aggravated by service beyond natural 
progression.  Service medical records show that the veteran's 
disease was highly symptomatic during hospitalization in 
1987.  After this, however, with effective treatment with 
Prednisone his symptoms began to decrease.  He was tapered 
off the steroids, and in September 1989 just prior to 
separation, his Churg-Strauss syndrome was noted to be 
stable.  He had no rashes, fever, myalgias, arthralgias or 
changes in urinary function and no changes in weight.  In the 
prior 2 months he had had no episodes of pruritus or facial 
edema.  He was also able to play racquetball two times per 
month.  He himself noted in his July 1994 letter to the PEB 
that he had relatively minor difficulties with the disease 
from 1989 to 1992.  Given that the veteran suffers a disease 
that is subject to severe flare-ups but was relatively stable 
from the end of service until 1992, the Board finds that the 
evidence does not show that the Churg-Strauss syndrome 
increased in severity during, and was aggravated by his 
military service.  The lack of any competent evidence that 
the disability is now more severe than it was prior to June 
1985 service entrance is clear (and unmistakable) evidence 
that it was not aggravated by military service.  Again, the 
Board notes that because of the medical questions presented 
regarding the course of this rare disease the January 2000 
Board Remand sought an examination for a medical advisory 
opinion as to whether the veteran's Churg Strauss syndrome 
had increased in severity during service beyond natural 
progression.  The veteran did not appear for this examination 
or otherwise communicate in any way with the RO.  In the 
absence of a medical opinion to the contrary, the Board finds 
that the record contains clear and unmistakable evidence that 
the veteran's condition was not aggravated beyond natural 
progression by his military service.

Since clear and unmistakable evidence rebuts both the 
presumption of soundness on entry in service and the 
presumption of aggravation, it is not shown that the 
veteran's Churg-Strauss syndrome was incurred in or 
aggravated by his service.  Consequently, service connection 
for Churg-Strauss syndrome is not warranted.     


ORDER

Service connection for Churg-Strauss syndrome is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


